internal_revenue_service number release date index number ---------------------- -------------------------------- --------------------------------- - re------------------------------------------------------ ------------------------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-150487-02 date date legend - - - - - - ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------- ------------------------- ------------------------------------------------------------ donor spouse child grandchild 1a grandchild 1b trust 1a -------------------------------------------------------- trust 1b -------------------------------------------------------- child grandchild 2a trust 2a --------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------ - - - trust 2b --------------------------------------------------------------------------------------------------------- --------------------- -------------------------------------------------------------------------------- - - --------------------- ---------------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------------------------------------------------- child grandchild 3a grandchild 3b grandchild 3c trust 3a -------------------------------------------------------------------------------------------------------------- trust 3b -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- - - - - - plr-150487-02 trust 3c -------------------------------------------------------------------------------------------------------------- accountant attorney paralegal -------------- -------------------- -------------------------- --------------------------------------------------------------------------------- - - - - - - - - - - - - - - - - -------------------------- -------------------------- --------------------------------------------------------------------------------- ---------------------- ----------------------- --------------------------- ------------------ ------- ------- ------- ----------------------------- ------------------------------------- ----------------------------------------------------- plr-150487-02 legend cont date date 1a date --------------------------------------------------------------------------------------------------------- date date date date year year year property corporation corporation ----------------------------------------------------------------------------- dear --------------- this is in response to the your letter dated date submitted by your authorized representative requesting an extension of time under ' of the procedure and administration regulations to make allocations of generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows as of date spouse and donor had children child child and child and grandchildren grandchild 1a and grandchild 1b of child grandchild 2a of child and grandchild 3a grandchild 3b and grandchild 3c of child spouse and donor hired accountant and attorney for estate_planning advice on date after date pursuant to the advice of these representatives spouse and donor established irrevocable trusts trust 1a was established for the benefit of child and grandchild 1a trust 1b for the benefit of child and grandchild 1b trust 3a for the benefit of child and grandchild 3a trust 3b for the benefit of child and grandchild 3b and trust 3c for the benefit of child and grandchild 3c as of date child had one child grandchild 2a accordingly trust 2a was established for the benefit of child and grandchild 2a and trust 2b for the benefit of child and an as yet unborn child of child child is the trustee of both trust 1a and trust 1b child is the trustee of trust 3a trust 3b and trust 3c child is the trustee of trust 2a and trust 2b the terms of each trust are identical except for the beneficiaries and the plr-150487-02 trustees all of the trusts are governed by the law of indiana the trusts were primarily drafted by paralegal who was hired by and under the supervision of attorney article ii of each trust provides that the trust will terminate no later than years after the death of the last survivor of the donor the spouse and the donor s descendants if any living on the date the trust is established at which time the trust corpus will be distributed to the then current income beneficiaries article iii of each trust enumerates the powers of the trustee and provides that awith reference to the trust estate created herein and every part thereof subject_to the powers given to the advisory committee if any the trustee shall have the following rights and powers without limitation and in addition to powers conferred by law article vii a of each trust provides that during the lifetime of child child or child as the case may be the trustee shall pay to or use for the benefit of the said trust_beneficiary child child or child as the case may be the entire net trust income in quarterly or more frequent installments the trustee is authorized and empowered in the trustee s sole and absolute discretion at any time and from time to time during the lifetime of said beneficiary child child or child as the case may be to disburse from the principal of the trust estate created under this article even to the point of completely exhausting same such amounts as the trustee may deem advisable in determining the amount of principal to be so disbursed the trustee shall take into consideration any other income or property which such beneficiary may have from any other source and the trustee s discretion shall be conclusive as to the advisability of any such disbursement and the same shall not be questioned by anyone for all sums so disbursed the trustee shall have full acquittance upon the death of the trust_beneficiary child child or child as the case may be if the specified grandchild grandchild 1a et al is then living the trust shall be held administered and distributed as provided in article viii of this instrument if the specified grandchild is not then living the trust shall terminate and the entire remainder shall be distributed to the estate of child child or child as the case may be article viii of each trust provides plr-150487-02 a during the lifetime of the specified grandchild the trustee shall pay to or use for the benefit of the said trust_beneficiary the entire net trust income in quarterly or more frequent installments the trustee is authorized and empowered in the trustee s sole and absolute discretion at any time and from time to time during the lifetime of the said beneficiary to disburse from the principal of the trust estate created under this article even to the point of completely exhausting same such amounts as the trustee may deem advisable in determining the amount of principal to be so disbursed the trustee shall take into consideration any other income or property which such beneficiary may have from any other source and the trustee s discretion shall be conclusive as to the advisability of any such disbursement and the same shall not be questioned by anyone for all sums so disbursed the trustee shall have full acquittance article xiii of each trust establishes an advisory committee as follows a there is hereby created an advisory committee composed of donor spouse and an unrelated third party the trustee shall consult with the advisory committee on all important matters in connection with the management of the trust herein created including but not restricted to such matters as general investment policy discretionary payments of principal and decisions involving real_estate and closely_held_business interests and in addition shall have such specific powers as are herein prescribed b the trustee shall not take any_action involving general investment policy discretionary payments on income and principal real_estate and closely_held_business interests without the unanimous consent or approval of the advisory committee e if the advisory committee fails to give directions to the trustee within thirty days of a request by the trustee the trustee shall act in its own discretion as if no advisory committee had been appointed f the advisory committee shall be self-perpetuating vacancies shall be filled by agreement among the remaining members of the committee plr-150487-02 g the advisory committee acting unanimously may remove and replace an acting trustee and or select a successor trustee at any time and from time to time at the discretion of the advisory committee article xiv of each trust provides that upon the death incapacity or resignation of child child or child as the case may be a successor trustee shall be selected by the advisory committee it is represented that on date 1a in year donor agreed to transfer a portion of her interest in property a parcel of real_property to trust 1a and trust 1b although the donor s representatives contend that the transfers occurred on date 1a in year deeds transferring the property were not executed and accompanying documentation was not filed or otherwise completed until year the documentation lists the transfer date as date 1a also on date 1a donor transferred shares of stock in corporation to trust 1a and trust 1b donor contends that the shares of stock in corporation had no value at the time of the transfer pursuant to the advice of her representatives donor filed an application_for automatic_extension of time to file u s individual_income_tax_return for year on which donor indicated that she expected to file a u s gift and generation-skipping_transfer_tax return form_709 for year donor subsequently filed a gift_tax_return for year with the following statement ano gifts in year - this return filed because taxpayer requested an extension of time for filing for year no gifts were reported on the gift_tax_return and no gst tax exemption was allocated on schedule r of the return on date in year both spouse and donor each transferred shares of stock in corporation to trust 2a trust 2b trust 3a trust 3b and trust 3c at the same time donor transferred an additional portion of her interest in property to trust 1a donor filed a gift_tax_return for year reporting the gifts however no gst tax exemption was allocated on the return with respect to the transfers on date in year donor transferred an additional interest in property to trust 1a and trust 1b during year spouse intended to transfer stock in corporation to trust 1a and trust 1b however the documents evidencing the transfer were not executed and filed until year no gift_tax_return was filed by either donor or spouse for any year transfer and no gst tax exemption allocation was made for the year transfers it is represented that spouse and donor relied upon accountant and attorney to create the estate plan draft the terms of the trusts make all required elections allocate gst_exemption to the various trusts and file the necessary returns attorney represented that he relied on accountant to make the necessary elections and file the necessary gift_tax returns accountant represented that he failed to file the necessary gift_tax returns for year and year and allocate donor s gst_exemption for the transfers in year plr-150487-02 year and year due to an oversight these mistakes were discovered during a review by a third party of child 1's marital assets and estate plan on date spouse and donor resigned from the advisory committee described in article xiii of each of the trusts spouse died on date on date donor and all other interested parties including child child and child in their capacities as trustees and beneficiaries and the grandchildren as beneficiaries obtained a court order that retroactively reformed article vii a and article viii a of each of the seven trusts to include certain language that the parties contended had been omitted from the trust documents pursuant to the court order article vii a and article viii a were each reformed to read as follows the trustee is authorized and empowered in the trustee s sole and absolute discretion at any time and from time to time during the lifetime of said beneficiary to disburse from the principal of the trust estate created under this article even to the point of completely exhausting same such amounts as the trustee may deem advisable to provide adequately and properly for the support and maintenance of the said beneficiary thereof including but not by way of limitation expenses_incurred by reason of illness disability and education in determining the amount of principal to be so disbursed the trustee shall take into consideration any other income or property which such beneficiary may have from any other source and the trustee s discretion shall be conclusive as to the advisability of any such disbursement and the same shall not be questioned by anyone for all sums so disbursed the trustee shall have full acquittance emphasis added the parties contended that the italicized language was contained in early drafts of the trusts but had been inadvertently deleted from the final versions that were executed by spouse and donor in conjunction with a civil law suit the parties involved had been deposed on issues concerning the creation of the trusts including the deletion of the language at issue hereinafter referred to as ascertainable_standard language these depositions formed part of the record in the reformation action the submitted information further indicates that after the trusts were established and funded child as trustee of trust 1a and trust 1b invested the principal of both trusts in a business owned and operated solely by him as trustee he purchased real_estate with trust 1a and trust 1b assets and leased the real_estate to his business child invested cash held in trust 1a and trust 1b in his business for which the trusts received stock aproportionate to the cash investment child also used assets of trust 1a and trust 1b as collateral for bank loans for the benefit of his separate business in fact upon child 1's divorce the value of both trust 1a and trust 1b were included in plr-150487-02 the marital estate in recognition of child 1's ability as trustee to distribute assets of both trusts to himself child as trustee of trust 3a trust 3b and trust 3c loaned the principal of each of the three trusts to child to be used to construct a residence for child it is represented that child repaid the principal to each of the trusts in addition child who is the trustee of trust 2a and trust 2b distributed principal from trust 2b to child that child used to purchase a residence trust 2b holds the mortgage on the residence child also makes periodic distributions from principal not to exceed percent of corpus from both trust 2a and trust 2b to provide child with additional funds you contend that these additional distributions for the benefit of child the income_beneficiary was necessary due to the recent decline in the market_value of the assets of both trusts and the corresponding decline in the income produced by both trusts donor has requested the following rulings donor requests that we rule that the gifts made to the trusts were not subject_to an estate_tax_inclusion_period etip under ' f of the internal_revenue_code donor requests that we grant an extension of time under ' g and and to allocate the donor s gst_exemption a to the year transfers to trust 1a and trust 1b b to the year transfers to trust 1a trust 2a trust 2b trust 3a trust 3b and trust 3c and c to the year transfers to trust 1a and trust 1b assuming ruling sec_1 and are granted then donor requests a ruling that the allocations will be effective as of the date of the transfers to the trusts and the inclusion_ratio for each trust will be determined based on the value of the property transferred to the trusts as of the date the respective transfers were made to each trust law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person as defined in ' sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term plr-150487-02 aapplicable rate means with respect to the transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption under ' allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides generally that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer the value of such property for purposes of determining the inclusion_ratio under ' a shall be its value as finally determined for gift_tax purposes in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period described in ' f the value of such property for purposes of determining the inclusion_ratio under ' a shall be its value at the time of the close of such estate_tax_inclusion_period sec_2642 states that for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of ' any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period etip sec_2642 provides that the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of ' or if not its value as of the close of the estate_tax_inclusion_period or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary plr-150487-02 sec_2642 provides that the term aestate tax inclusion_period means any period after the transfer described in ' f during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if the transferor died in no event will such period extend beyond the earlier of a the date on which there is a generation-skipping_transfer with respect to such property or b the date of death of the transferor under sec_26_2632-1 of the generation-skipping_transfer_tax regulations if any part of a_trust is subject_to an etip then the entire trust is subject_to the etip under ' a and ' a the individual with respect to whom the property was most recently subject_to federal gift or estate_tax is the transferor of that property for gst purposes sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money s worth by trust or otherwise where the enjoyment of the property was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent s death sec_20_2038-1 provides that sec_2038 applies to any power affecting the time or manner of enjoyment of property or its income even though the identity of the beneficiary is not affected and that it is immaterial whether the power is exercisable alone or in conjunction with another person or persons whether or not having an adverse_interest for example ' is applicable to a power reserved by the grantor of a_trust to accumulate income and distribute it to a and to distribute corpus to a even though the remainder is vested in a or his estate and no other person has any beneficial_interest in the trust revrul_73_143 1973_1_cb_407 addresses a situation where the decedent was the grantor and trustee of two irrevocable trusts one established for the benefit of his son and the other for the benefit of his daughter with respect to the daughter s trust the trustee had the power to distribute principal to the daughter as he deemed advisable for her support and maintenance with respect to the son s trust the trustee had the power to distribute principal to the son as he deemed advisable the ruling concludes that the value of the property held in trust for the benefit of the daughter was not includible in the decedent s gross_estate under ' because the retained power to invade was plr-150487-02 limited by an ascertainable_standard the value of the property held in trust for the benefit of the son was includible because the power was not so limited in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court section of ind code ann michie provides recission and reformation - upon petition by an interested_party the court may rescind or reform a_trust according to the same general rules applying to rescission or reformation of nontrust transfers of property in estate of reasor v putnam county indiana n e 2d ind the indiana supreme court noted that written instruments are presumed to reflect the intentions of the parties to those instruments accordingly to succeed in a reformation action a party must show either mutual mistake or fraud by clear_and_convincing evidence and a party seeking reformation must also show the original intent or agreement of the parties by clear_and_convincing evidence estate of reasor v putnam county indiana n e 2d pincite see also heavenridge v mondy ind ind it is settled law that to entitle a party to the reformation of a written instrument it must be clearly and satisfactorily shown that there was a mistake of fact and not of law it must be shown that words were inserted that were intended to be left out or that words were omitted which were intended to be inserted seufert v mulzer u s dist lexis s d ind indiana law is in accord with the pricnciple enunciated in bogert bogert the law of trusts and trustees 2d ed rev to the effect that reformation will not be granted where the mistake was as to the legal effect of the wording of the instrument in the instant case we do not believe the record provides clear_and_convincing evidence that a mistake of fact was made as required under indiana law on the contrary in the depositions noted above attorney testified that he had no recollection of why the ascertainable_standard language was removed on the other hand there is specific testimony from accountant that spouse intended to delete the ascertainable_standard language and that spouse and donor intended to make the invasion power very broad and that attorney had to be aware of the changes further as discussed above the plr-150487-02 actions of the trustees in managing the assets of the trusts have been consistent with the absence of any limitation that would have been imposed by the ascertainable_standard language thus our review of the record does not indicate that there was aclear and convincing evidence of a mutual mistake or clear_and_convincing evidence that the terms of the executed instrument were contrary to the original intent of the grantors the standard for reformation under indiana law estate of reasor v putnam county indiana cited above thus we conclude the reformation should not be given retroactive effect for transfer_tax purposes ruling donor and spouse were members of the advisory committee from the creation of the trusts on date until their resignations on date article xiii requires that the trustee consult with the advisory committee on all important matters including discretionary payments of principal under the article the trustee is prohibited from taking any_action involving discretionary payments of income and of principal without the unanimous consent or approval of the advisory committee only if the advisory committee fails to act within the time prescribed may the trustee act in its own discretion aas if no advisory committee had been appointed in addition the advisory committee acting unanimously and at its own discretion may remove and replace an acting trustee and or select a successor trustee at any time and upon the death incapacity or resignation of a current trustee as discussed above we have concluded that the trustee s power to distribute corpus was not limited by an ascertainable_standard accordingly if this power was held directly by donor and spouse as trustees the corpus of each trust would be subject_to inclusion in their respective gross estates under ' to the extent of their contributions to the trusts revrul_73_143 cited above in this case although neither donor nor spouse were trustees as members of the advisory committee their consent was required before the trustee could make any distribution the fact that this consent or veto power could be exercised only after the trustees initiated action does not alter the nature of the power as a power exercisable by donor or spouse in conjunction with others within the purview of ' revrul_70_513 1970_2_cb_194 citing 27_tc_707 because donor and spouse initially retained a power over the trusts that would cause trust property to be included in their gross estates under ' the transfers by donor and spouse to the trusts were subject_to an aestate tax inclusion_period under ' f for purposes of the generation-skipping_transfer_tax the estate_tax the amount includible under sec_2038 is limited to the value of property interest subject_to the retained power revrul_70_513 supra plr-150487-02 inclusion_period did not terminate until date the date that donor and spouse resigned from the advisory committee with respect to each of the trusts accordingly for purposes of the generation-skipping_transfer_tax an estate_tax_inclusion_period did exist with respect to the transfers made by donor and spouse to the trusts rulings and sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may request an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers plr-150487-02 may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore donor is granted an extension of time of days from the date of this letter to make allocations of donor s available gst_exemption with respect to the transfers to trust sec_1a b 2a 2b 3a 3b and 3c described above these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return or in the case of the year transfers for which no return has previously been filed on an original form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the original and supplemental form sec_709 a copy is enclosed for this purpose you have also requested a ruling that assuming an extension to allocate donor s gst_exemption to the trusts is granted then the allocations will be effective as of the date of the transfers to the trusts and the inclusion_ratio for each trust will be determined based on the value of the property transferred to the trusts as of the date the respective transfers were made to each trust however as discussed above we have concluded that the transfers to trust sec_1a b 2a 2b 3a 3b and 3c made in year year and year were subject_to an estate_tax_inclusion_period etip as described in sec_2642 we have also concluded that the etip terminated on date the date that donor and spouse resigned from the advisory committee accordingly we conclude that in accordance with ' f and f the allocations subject_to the extensions granted above will be effective as of date the date the estate_tax_inclusion_period closed and therefore the inclusion_ratio for each trust will be determined based on the value of the corpus of each trust as of date see also ' c finally you contend that in the event that the irs concludes that the trusts are not retroactively reformed for federal tax purposes and that each trust was subject_to an etip that donor should be granted an extension to make an allocation effective on the dates of the transfers in year year and year with respect to the part of each plr-150487-02 transfer that was a completed_gift however under ' a in the case of a transfer to a_trust the gst_exemption can only be allocated to the property transferred to the trust the exemption cannot be specifically allocated to the various beneficial interests eg income interests and remainder interests created in the transferred property under the terms of the trust see also a and b under which the inclusion_ratio is determined with respect to the entire trust estate these rules also apply under ' f any allocation of gst_exemption must be made with respect to the entire trust corpus and not with respect to income or remainder interests created under the terms of the trust in the case of a transfer to a_trust where all or a portion of the entire trust corpus is subject_to inclusion in the gross_estate and thus subject_to an etip the etip rule delays the effective date of any allocation until the date the etip closes at which time the inclusion_ratio for the entire trust is determined see sec_26_2632-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to any of the trusts we are specifically not ruling on whether the transfers to trust 1a and trust 1b for the benefit of child and grandchild 1a and grandchild 1b with respect to which child is the trustee are transfers of property over which child held a general_power_of_appointment as defined in ' or if so whether the subsequent consent by child to reform those trusts may be considered a release of a general_power_of_appointment in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries plr-150487-02 enclosures copy for sec_6110 purposes copy of this letter
